65 F.3d 167
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Neal TINO, Petitioner--Appellant,v.C.J. CEPAK, Warden;  Attorney General of the State of SouthCarolina, Respondents--Appellees.
No. 95-6453.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1995Decided:  September 6, 1995

James Neal Tino, Appellant Pro Se.  Thomas Travis Medlock, Attorney General, Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Tino v. Cepak, No. CA-94-2117 (D.S.C. Mar. 10, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 Regarding Appellant's claims of an incomplete record and error on the part of the district judge in proceeding to the merits of the magistrate judge's recommendation without first ruling on Appellant's request to reverse the magistrate judge's order denying his motion for appointment of counsel, we find no reversible error.  We also find that the district court conducted the de novo review required by 28 U.S.C. Sec. 636(b) (1988)